This action was brought by respondent to have decreed void and canceled a tax deed, from appellant Twin Falls county to appellant Clark, of land embraced in the rejected area of the Twin Falls Salmon River Land  Water Company Carey Act project, as to which project most *Page 640 
of the necessary facts are recited in the case of Lency v. TwinFalls County, ante, p. 600, 236 P. 532, just decided by this court. This case was submitted with the argument therein. The facts were presented by a stipulation, and with the differences hereinafter pointed out, were largely the same as those in the Leney case up to the time of the reduction of the project from 60,000 acres to 35,000.
Respondent and his predecessors made a contract with the water company for water, and spent approximately $2,000 in payment for water rights and in cultivation and improvement of the land, and on or about October 25, 1911, made proof and received from the state of Idaho a final certificate. Twin Falls county assessed these lands in 1912 as real property. They were sold in October, 1913, for delinquent taxes, and in 1916 a deed thereto was given to the appellant Clark for the sum of $53.30. These tax proceedings were all under Laws 1912 (Special Sess.), c. 8, which act and proceedings were expressly continued in force, as to taxes of 1912, by Sess. Laws 1913, c. 58, sec. 213.
After these lands were excluded from the segregation and relinquished by the state to the federal government, the respondent made an agreement with the water company whereby it agreed to pay him $1,320.80 in full settlement of any and all claims which he might have against the premises for improvements placed thereon, payments advanced on the water contract, and his interest in the irrigation works. It is alleged and stipulated that this settlement "cannot be fully consummated and carried out until the questions raised by said tax lien shall have been determined," and that —
". . . . The said tax sale . . . . and the said tax deed . . . . create a cloud upon the title of the plaintiff in and to whatever right, title or interest he may have in and to the said premises, the improvements thereon, and the water right appurtenant thereto, and the refund to be made. . . . .
"That the defendant, David F. Clark, has not placed any improvements upon said premises since receiving the said tax deed and has made no payments to the said Land  Water Company upon said water contract, and has not taken *Page 641 
possession of the said premises, and has made no payments or expended any money upon said premises, except such small payments as he may have made to the defendant, Twin Falls County, Idaho, as taxes for the years subsequent to the issuance of said tax deed, which said taxes were paid by the said defendant, David F. Clark, to the said County of Twin Falls without protest; that the said defendant, David F. Clark, is ready and willing to surrender said tax deed upon being reimbursed by the said County of Twin Falls for the consideration paid for said tax deed and the amounts paid by the said David F. Clark as taxes since the issuance of said tax deed."
Respondent also prayed that:
". . . . Twin Falls County, Idaho, be required to reimburse the said David F. Clark for all sums expended by him in payment for said tax deed and subsequent taxes thereon, if any, and that it be further adjudged that the defendants have no estate or interest whatever in or to said land or premises, and that the title of the plaintiff is good and valid, except as against the Government of the United States.
"That the defendants be forever enjoined and debarred from asserting any claim whatever in or to said land or premises, adverse to the plaintiff. . . . ."
The lower court made findings and entered judgment in favor of respondent, by said judgment also ordering —
"That the defendant Twin Falls County reimburse the defendant David F. Clark for all sums expended by him in payment for the tax deed described in the complaint and subsequent taxes thereon, if any, and that the said tax deed and all assessments made against said property be, and they are, hereby canceled and set aside."
From this judgment, both Twin Falls county and Clark have appealed. Appellants make the same contention herein as that made in Leney v. Twin Falls County, supra, — that equitable title had so vested in respondent at the time the tax was levied as to support the levy and sale.
Upon the reasoning and authority of Leney v. Twin FallsCounty, supra, and of Irwin v. Wright, 258 U.S. 219, *Page 642 42 Sup. Ct. 219, 66 L. ed. 573, therein cited, we hold that respondent's right and interest in the premises was not assessable as property for the year 1912, and that the tax proceedings and deed issued thereon were void. The judgment of the lower court as to that portion of the case is affirmed.
By the provisions of Revised Codes, sec. 1759, which were in effect in 1912 when these taxes were levied, and under which the sale was had, the certificate of sale issued by the collector must contain ". . . . A guaranty of the county . . . . to which the tax is due that if, for any irregularity of the taxing officers this certificate be void, then such county . . . . will repay to the holder the sum paid therefor with interest at six per cent per annum from the date of its issuance."
Peculiarly, appellant Clark joined in the answer of Twin Falls county, and denies that the deed is void or a cloud on the title of respondent, and does not, by cross-complaint or otherwise, make any alternative claim or demand upon respondent or the county for the $53.30 paid by him for the tax deed, or for subsequent taxes paid by him, which were paid without protest. He joins in the appeal of Twin Falls county from the judgment which decreed this deed to be void and a cloud on the title, and ordered Twin Falls county to pay him what he had expended for the tax deed and subsequent taxes. It is not alleged or stipulated that appellant Clark has at any time made any demand upon the county for repayment of this money. His right to this reimbursement was not put in issue by the pleadings, and the portion of the judgment granting him such relief is, therefore, void. (33 C. J. 1145; 15 Rawle C. L. 604;Miller v. Prout, 33 Idaho 709, 197 P. 1023; Paulsen v. WesternElectric Co., 67 Okl. 309, 171 P. 38.)
Moreover, it is not alleged or stipulated what these subsequent taxes on the land, if any, amounted to at the date of the judgment. The complaint, answer, stipulation and findings and conclusion are all indefinite on this point, and the judgment itself does not fix the amount, but simply recites:
"That the defendant Twin Falls County reimburse the *Page 643 
defendant David F. Clark for all sums expended by him in payment for the tax deed described in the complaint and subsequent taxes thereon, if any, and that the said tax deed and all assessments made against said property be, and they are, hereby cancelled and set aside."
That portion of the judgment should be stricken for the further reason that it is too indefinite and uncertain, and is not supported by the findings or the law, and the judgment is so modified. (33 C. J. 1201; 15 Rawle C. L. 593; Shires v. Bogges,72 W. Va. 109, 77 S.E. 542; Russo v. Fidelity  Deposit Co.,129 La. 554, 56 So. 506.) The appellant Clark is remitted to any remedy he may have under the laws existing at the time of his purchase and payment of taxes. As so modified, the judgment is affirmed. Costs to respondent.
William A. Lee, C.J., and Givens, J., concur.
Wm. E. Lee, J., did not sit at the hearing and took no part in the decision.